DETAILED ACTION
Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  with respect to 35 USC § 102,103.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding with respect to reissue law and formalities.

Drawings
The drawings are objected to because in amended figure 10, filed 2/17/2022, there is no identification of the figure being amended, per 37 C.F.R. 1.173(b)(3):
“(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings”.  
(Emphasis examiner)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
the paving surface lies in a first plane; wherein the variably extendable connector is variably extendable in a second plane parallel to the first plane (claims 19, 28, 35, 38, 42, 51, 52, 53, 56, 61, 62, 63)
the variably extendable connector has a second angled surface configured to engage with the structural or conductor plate (claims 21, 30, 36, 58 -if the variably extendable connector is a threaded bolt, as claimed in claims 22, 31, 37, 59 then what is the second angled surface?)
the longitudinal axis of the threaded bolt extends in a direction approximately parallel to the first plane (claims 23, 32, 46, 60).
at least a portion of the coupling part and the variably extendable connector lie in a third plane and are separated from one another in an axial direction of the third plane, and wherein the heating element is positioned in the axial direction between the coupling part and the variably extendable connector, wherein the third plane and the first plane are parallel (claim 27)
a first connector having a protruding edge extending from the attachment surface and positioned proximal to the front surface or the rear surface, and a second connector positionable proximal to the front surface or the rear surface (claims 35, 42, 51, 53, and 63- the first connector with the protruding edge is only found proximal to the front surface and the positionable second connector is only found proximal to the rear surface).
the first connector has a first angled surface configured to engage and mate with the at least a portion of the conductor front side or the conductor rear side of the structural or conductor plate, and wherein the second connector has a second angled surface configured to mate with the conductor front side or the conductor rear side of the structural or conductor plate (claim 44, if the variably extendable connector is a threaded bolt, as claimed in claims 45 then what is the second angled surface? The first connector with the 
A paving surface plane, a paving surface planar direction of extension, an attachment surface plane, an attachment surface planar direction of extension, the paving surface planar direction of extension being approximately parallel to the attachment surface planar direction of extension, the first screed plate retaining edge component having at least a first directional extension direction parallel to the paving surface planar direction of extension or the attachment surface planar direction of extension, the road paver first edge component having at least a second directional extension direction parallel to the at least the first directional extension direction of the first screed plate retaining edge component, the second screed plate retaining edge component having at least a third directional extension direction parallel to the paving surface planar direction of extension or the attachment surface planar direction of extension, the road paver second edge component having at least a fourth directional extension direction parallel to the at least the third directional extension direction of the second screed plate retaining edge component (claim 55).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis for the following claim limitations:
the paving surface lies in a first plane; wherein the variably extendable connector is variably extendable in a second plane parallel to the first plane (claims 19, 28, 35, 38, 42, 51, 52, 53, 56, 61, 62, 63)
the variably extendable connector has a second angled surface configured to engage with the structural or conductor plate (claims 21, 30, 36, 58)
the longitudinal axis of the threaded bolt extends in a direction approximately parallel to the first plane (claims 23, 32, 46, 60).
wherein the variably extendable connector is accessible from the rear surface (claims 25, 34, 39, 47, 
at least a portion of the coupling part and the variably extendable connector lie in a third plane and are separated from one another in an axial direction of the third plane, and wherein the heating element is positioned in the axial direction between the coupling part and the variably extendable connector, wherein the third plane and the first plane are parallel (claim 27)
a first connector having a protruding edge extending from the attachment surface and positioned proximal to the front surface or the rear surface, and a second connector positionable proximal to the front surface or the rear surface (claims 35, 42, 51 and 53-the first connector with the .
wherein the heating element is positioned between the first connector and the second connector (claims 41 and 49)
the first connector configured to engage and mate with the at least a portion of the conductor front side or the conductor rear side of the structural or conductor plate, and wherein the second connector has a second angled surface configured to mate with the conductor front side or the conductor rear side of the structural or conductor plate (claim 44- the first connector with the protruding edge is only found proximal to the front surface and the positionable second connector is only found proximal to the rear surface)
a first connector having a protruding edge (claim 52, 63).
wherein the engaging or disengaging of the first one of the one or more modular screed plates is accomplished by accessing the second connector of the first one of the one or more modular screed plates from rear surface (claim 53).
A paving surface plane, a paving surface planar direction of extension, an attachment surface plane, an attachment surface planar direction of extension, the paving surface planar direction of extension being approximately parallel to the attachment surface planar direction of extension, the first screed plate retaining edge component having at least a first directional extension direction parallel to the paving surface planar direction of extension or the attachment surface planar direction of extension, the road paver first edge component having at least a second directional extension direction parallel to the at least the first directional extension direction of the first screed plate retaining edge component, 
The variably extendable connector “configured to exert a force in a direction approximately parallel to the paving surface of the screed plate to releaseably secure the screed plate relative to a fixed point on a road paver”(claim 56)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
With respect to claims 19, 28, 35, 38, 42, 51-53, 56, 61-63, the recitation of “the paving surface lies in a first plane; wherein the variably extendable connector is variably extendable in a second plane parallel to the first plane” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter.
With respect to claims 21, 30, 36, 58, “the variably extendable connector has a second angled surface configured to engage with the structural or conductor plate” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter. If the variably extendable connector is a threaded bolt, as claimed in claims 22, 31, 37, 59, then what is the second angled surface on the bolt? There is no explanation in the originally filed disclosure as to what this could be.
With respect to claims 23, 32, 46, 60, “the longitudinal axis of the threaded bolt extends in a direction approximately parallel to the first plane” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter.
With respect to claim 27 “at least a portion of the coupling part and the variably extendable connector lie in a third plane and are separated from one another in an axial direction of the third plane, and wherein the heating element is positioned in the axial direction between the coupling part and the variably extendable connector, wherein the 
With respect to claims 35, 42, 51, 53, and 63, “a first connector positioned proximal to the rear surface, and a second connector positionable proximal to the front surface” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter. The originally filed disclosure does not support the first and second connectors being interchangeably located at either the front surface or rear surface.
With respect to claim 44, “the first connector configured to engage and mate with the conductor rear side of the structural or conductor plate, and wherein the second connector has a second angled surface configured to mate with the conductor front side of the structural or conductor plate” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can these terms be identified. For that reason, the term is new matter. If the variably extendable connector is a threaded bolt, as claimed in claim 45, then what is the second angled surface on the bolt? There is no explanation in the originally filed disclosure as to what this could be.
With respect to claim 55 “a paving surface plane, a paving surface planar direction of extension, an attachment surface plane, an attachment surface planar direction of extension, the paving surface planar direction of extension being approximately parallel to the attachment surface planar direction of extension, the first screed plate retaining edge component having at least a first directional extension direction parallel to the paving surface planar direction of extension or the attachment surface planar direction of extension, the road paver first edge component having at 
With respect to claim 56, the recitation of the variably extendable connector “configured to exert a force in a direction approximately parallel to the paving surface of the screed plate to releaseably secure the screed plate relative to a fixed point on a road paver” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 19, 28, 35, 38, 42, 51-53, 56, 61-63, the recitation of “the paving surface lies in a first plane; wherein the variably extendable connector is variably extendable in a second plane parallel to the first plane” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified, making the scope of the claims uncertain.
With respect to claims 21, 30, 36, 58, “the variably extendable connector has a second angled surface configured to engage with the structural or conductor plate” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter. If the variably extendable connector is a threaded bolt, as claimed in claims 22, 31, 37, 59, then what is the second angled surface on the bolt? There is no explanation in the originally filed disclosure as to what this could be. This makes the scope of the claims uncertain.
With respect to claims 23, 32, 46, 60, “the longitudinal axis of the threaded bolt extends in a direction approximately parallel to the first plane” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified, making the scope of the claims uncertain.
With respect to claim 27 “at least a portion of the coupling part and the variably extendable connector lie in a third plane and are separated from one another in an axial direction of the third plane, and wherein the heating element is positioned in the axial direction between the coupling part and the variably extendable connector, wherein the third plane and the first plane are parallel” is not supported in the originally filed 
With respect to claims 35, 42, 51, 53, and 63, “a first connector positioned proximal to the rear surface, and a second connector positionable proximal to the front surface” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can this term be identified. For that reason, the term is new matter. The originally filed disclosure does not support the first and second connectors being interchangeably located at either the front surface or rear surface, making the scope of the claims uncertain.
With respect to claim 44, “the first connector configured to engage and mate with the conductor rear side of the structural or conductor plate, and wherein the second connector has a second angled surface configured to mate with the conductor front side of the structural or conductor plate” is not supported in the originally filed disclosure. Nowhere in the specification or drawings can these terms be identified. For that reason, the term is new matter. If the variably extendable connector is a threaded bolt, as claimed in claim 45, then what is the second angled surface on the bolt? There is no explanation in the originally filed disclosure as to what this could be. This makes the scope of the claims uncertain.
With respect to claim 55 “a paving surface plane, a paving surface planar direction of extension, an attachment surface plane, an attachment surface planar direction of extension, the paving surface planar direction of extension being approximately parallel to the attachment surface planar direction of extension, the first screed plate retaining edge component having at least a first directional extension direction parallel to the paving surface planar direction of extension or the attachment 

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Drawings
With respect to the drawing requirement in the Non-final Office action, Patent Owner argues, in pertinent part (page 29):
“Secondly, as a threshold matter the drawings were objected to under 37 CFR 1.83(a) as allegedly failing to show every feature of the invention specified in the claims. Upon review of the Non-Final Office Action, the Specification and the Drawings as filed, and further in conjunction with the filing of the attached clarifying amendments with regard to the rejections under 35 U.S.C. § 112, discussed below, the objection to the drawings under 37 C.F.R. §1.83(a) is respectfully traversed. In particular, the Applicant notes that, as outlined in MPEP 608.02 Drawing [R-07.2015], the statutory requirement for showing the claimed invention only requires that the ‘applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented...’ (See 35 U.S.C. 113, See also 37 CFR §1.81 (a), which states ‘[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...’). (emphasis added). In the pending application, the Applicant respectfully submits that an express illustration of the features discussed below are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. (emphasis added). Accordingly, the Applicant respectfully requests withdrawal of the objection to the Drawings for at least this reason.”

The following is a quote from 37 CFR 1.83(a):
1.83    Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(Emphasis examiner)
The issue isn’t whether the drawings are necessary for understanding the subject matter sought to be patented (37 CFR 1.81). The issue is that the drawings do not show every feature of the invention specified in the claims (37 CFR 1.83(a).
In this instance, the objected to features are not well known features that one of ordinary skill in the art would recognize as the current state of the art, but features that Patent Owner is relying upon for patentability over the prior art.



Specification
On page 28, of the response, Patent Owner cites that almost all new claims are supported by the same figures and specification columns. Namely, Figures 5-11; col. 5, In. 39 to col. 6, In. 50; col. 7, Il. 15-30 and 52-59; col. 8, ll. 5-15; col. 11, ll. 51-63; and col. 12, Il. 6-14 and 36-44 of the ’049 Patent.
Patent Owner should point to specific recitations in the specification and/or specific elements in the drawings.
As set forth in 37 CFR 1.173(c):

Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there 
must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  (emphasis added) 

	
Patent Owner then continues to recite the claim terms missing from the specification (on pages 30-32) can be found in the aforementioned column and line citations, specifically figures 7 and 10 and column 8, lines 5-50 and the text spanning column 9 line 52 through column 11 line 6 of the ’049 Patent.
The following is a quote from 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”

From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)

None of the terms, that Patent Owner is now relying on, to define over the prior art, are found in the specification or originally filed claims. Based on 37 CFR 1.75(d)(1) and MPEP 608.01(o), Patent Owner has failed to establish adequate support/antecedent basis for the new claim terms found in claims that are now added relative to the patent.


Claim Rejections — 35 U.S.C. § 112(a)
On pages 33-38, Patent Owner restates the claim limitations that were rejected under  35 U.S.C. § 112, first paragraph and concludes each statement with the following:
“It is well understood that that exact terms need not be used in haec verba to satisfy the written description requirement of 35 U.S.C. 112(a). See Eiselstein v. Frank, 52 F.3d 1035, 1038, 34 USPQ2d 1467, 1470 (Fed. Cir. 1995); In re Wertheim, 541 F.2d 257, 265, 191 USPQ 90, 98 (CCPA 1976); and 37 CFR 1.121(e) which merely requires substantial correspondence between the language of the
claims and the language of the specification. Accordingly, the Applicant respectfully requests withdrawal of the rejection of these claims.”

The following is a quote from MPEP 2162, in pertinent part:
“2162    Policy Underlying 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017]
To obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. The grant of a patent helps to foster and enhance the development and disclosure of new ideas and the advancement of scientific knowledge. Upon the grant of a patent in the U.S., information contained in the patent becomes a part of the information available to the public for further research and development, subject only to the patentee’s right to exclude others during the life of the patent.
In exchange for the patent rights granted, 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent.
(Emphasis examiner)
The following is a quote from MPEP 2163(I), in pertinent part:
“‘The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. (Emphasis examiner)
Patent Owner should review MPEP 2162 and 2163 in their entirety.
As previously stated, none of the terms, rejected under 35 U.S.C. § 112(a), that Patent Owner is now relying on, to define over the prior art, are found in the specification, drawings or originally filed claims.

Claim Rejections — 35 U.S.C. § 112(b)
On pages 38 and 39 of the response, Patent Owner argues, in pertinent part:
“Without acquiescing to the propriety of the rejection, the claims have been amended responsive to the rejection under 35 U.S.C. § 112 merely in order to advance prosecution on the merits. Thus, reconsideration and withdrawal of the pending rejections are respectfully requested.”

The current rejection, under 35 USC 112(b) is based on the claims, as now amended. 
The following is a quote from MPEP 2173.03, in pertinent part:
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id. (Emphasis examiner)

Since the claimed subject matter is not found in the specification or drawings, as identified above, this makes the scope of those claims (19-63) unclear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Conferees:  /SC/ and /GAS/